Per Curiam.
Original habeas corpus proceeding brought pro se by William A. Campbell, an inmate of the Montana State Prison, wherein after a hearing held November 10, 1954, before the Honorable C. E. Comer, District Judge presiding in the District Court of Missoula County, Montana, an order was made revoking a suspension of a sentence theretofore imposed by said judge upon petitioner to serve a term of four years in the Montana State Prison upon petitioner’s plea of guilty to an information charging him with the crime of burglary, of which crime a judgment of conviction was entered against petition in said district court and petitioner was committed to the state prison thereunder. It appearing that the application is without merit, the writ is denied and the proceeding dismissed.